                             Case 1:19-mc-91090-IT Document 4 Filed 04/18/19 Page 1 of 2

                                                                                                                                                                                                                                                                       FILED    ·
                                                                                                                                                                                                                                                                 1N CLERKS OFFICE

        (                                                                          UNITED STATES DISTRICT COURT                                                                                                                                                 lffl9 APR. f 8 Aff ff: 32
                                                                                    DISTRICT OF MASSACHUSSETS

                                                                                                                                                                                                                                                                U.S. DISTRICT COURT
                                                                                                                                                                                                                                                                 DISTRICT OF MASS~
             In re: Paul Hansmeier                                                                                                                                                          Case No: 1:19-mc-91090-IT .



                                                                                                                               Paul Hansmeier
                                                                                                                                  Creditor,

                                                                                                                                                     vs.
                                                                                                                                                                                                                                                                               -   ~   ..: -   - ---   ----
                                                                                     Sandipan Chowhudry, .Booth Sweet LLP
                                                                                                  Deqtors.

                                                                APPLICATION FOR SUPPLEMENTARY PROCESS
                                                                  Under Massachusetts General Laws Ch. 224, §14
                                                                                                                                                                                                                                                                                               •'
                                                                                                                                                                                                                                                                                               ~

            · Address of Debtors: Sandipan Chowdhury, 354 America Boulevard, Unit 54D,
                                  Ashland, MA O1721




-,'.:
            Do~~et No. of Underlying Action:· i'6~ap~4124\Il~Itl<i.; D~ c~i~.) ~~ki;t~r~d in the District of
                                              Massachusetts as. 1: l 9-mc-91090-IT

                             NOW COMES Paul Hansmeier the judgment creditor ("Creditor''); _and makes

            application for supplementary process under M.G.L. c. 224; §14. Attached hereto as Exhibit A,

            please find the Proposed Notice of Examination of SandipanChowdhury. Attached hereto as

            Exhibit B, please find the Proposed Notice of Examination of Booth Sweet LLP.

                             On March 7, 2018, the U.S. Bankrupt~y Court for the District of Minnesota entered

            judgment against debtors Sandipan Chowdh~ry and Booth Sweet LLP in the am"~unt of
  .J
              -.   ·--·-.,·-, '~i   ,·,·   ,. i   :.-~   •1   ,':    ••    ~   \   < '   •• -    .:•,;/_:                                                                               •         \        \


            $71 ~620.90; After the judgmenfwas affirmed on appeal, the Creditor registered the judgment in
        .                                                              -·· ~ --- ···:···~~-
                                                                    -J.-:<1-:-:·,_                                                                                            .... :-, ';:, ,:;-_-{.~--,. .·.,:' ',,t· ·...-1 r,·,·.·_:, ,-:-,.. ·_•.-.>__-,·
                                                                                               ~--- - ,- · - - -· ·- ..... ------ _,. _.-, ,--. :~.-·-.·.."'.'.··.•:i.,:r,,,·-~
                                                                                    ·~J;".;-,;.._,·:.: ~ '; '•-~· ·-: \ ~-:. ·:··.-..-, /:'--,;:.                       - '
            this district pursuant to28 u.s:c. § 1963. ·· · ,
            Case 1:19-mc-91090-IT Document 4 Filed 04/18/19 Page 2 of 2




        , A money judgment entered in federal court is enforyed by a writ of execution. Fed.

    R. Civ. P. 69(a)(l). Under Rule 69, the procedure on execution and in aid of judgment

    "must accord with the procedure of the state where the court is located." Fed. R. Civ. P.

.
    69(a)(l); see Aetna Casualty & Surety Co. v. Markarian, 114 F.3d 346, 350 (1st Cir..
                                                                   .




    1997); In Massachusetts, after a judgment creditor files an application for supplementary

, process, "[a] summons may then issue requiring tl:ie judgment debtor to submit to" the

    "examination under oath as to his 'property and ability to pay~"' In re Birchall, 913

    N.E.2d 799, 807 (Mass. 2009).

            The Creditor respectfully requests that this Court enter an order (1) allowing his

    Application for Supplementary Process; (2) setting a date for an examination of the

    Debtors, Sandipan Chowdhury and Booth Sweet LLP, relative to their property and

    ability to pay the judgment entered against them in full or by partial payment from time
                                                                                          I
                                                                                      /

    to time; and (3) issuing the Notices of Examination in the forms attached as Exhibits A

    andB.

                                           CONCLUSION

            The Court should grant Hansmeier's motion.



     Dated: April 15, 2019                      Isl Paul R. Hansmeier
                                                Paul R. Hansmeier
                                                9272 Cortland Alcove
                                                Woodbury, MN 55125
                                                E-mail: prhansmeier@gmail.com
                                                Phone:651-399-1583
                                                Pro Se




                                                -2-
